MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-13-00907-CR

                            RANDY MAZUERA, Appellant

                                           V.
                          THE STATE OF TEXAS, Appellee

  Appeal from the County Criminal Court at Law No. 1 of Harris County. (Tr. Ct. No.
                                    1870669).


TO THE COUNTY CRIMINAL COURT AT LAW NO. 1 OF HARRIS COUNTY,
GREETINGS:

      Before this Court, on the 25th day of September 2014, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on September 25, 2013. After submitting the
             case on the appellate record and the arguments properly raised
             by the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered September 25, 2014.
              Panel consists of Justices Massengale, Brown, and Huddle.
              Opinion delivered by Justice Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




March 13, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT